 Case 6:21-cv-00867-RBD-GJK Document 1 Filed 05/19/21 Page 1 of 20 PageID 1




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                            ORLANDO DIVISION

TERESA HENRY,                    )
                                 )
      Plaintiff,                 )
                                 )
v.                               )           Civil Case No.:
                                 )
SOUTHWEST VOLUSIA                )
HEALTHCARE CORP.                 )
D/B/A ADVENT HEALTH NEW )
SMYRNA BEACH,                    )
                                 )
      Defendant.                 )
_________________________________/

       PLAINTIFF’S COMPLAINT WITH DEMAND FOR JURY TRIAL

      COMES NOW Plaintiff TERESA HENRY (“Plaintiff” or “Henry”), and files

her Complaint against Defendant, SOUTHWEST VOLUSIA HEALTHCARE

CORP. D/B/A ADVENT HEALTH NEW SMYRNA BEACH (“Defendant” or

“Advent Health”), and in support she states the following:

                           NATURE OF THE CLAIMS

      1.     This is an action for monetary damages, pursuant to the Age

Discrimination in Employment Act of 1967, 29 U.S.C. §§ 621 et seq. (“ADEA”);

Title I of the Americans with Disabilities Act of 1990, as amended, 42 U.S.C. §§

12101 et seq. (“ADA”); and the Florida Civil Rights Act of 1992, Fla. Stat. §§ 760.01

et seq. (“FCRA”), to redress Defendant’s unlawful employment practices against

                                         1
 Case 6:21-cv-00867-RBD-GJK Document 1 Filed 05/19/21 Page 2 of 20 PageID 2




Plaintiff including Defendant’s unlawful discrimination, harassment, retaliation

against Plaintiff because of her age and disability leading to her unlawful

termination.

                             JURISDICTION AND VENUE

       2.        This Court has jurisdiction over the claims herein pursuant to 28

U.S.C. §§ 1331 and 1343, as this action involves federal questions regarding

deprivation of Plaintiff’s civil rights under the ADEA and the ADA.

       3.        This Court has supplemental jurisdiction over Plaintiff’s related

claims arising under state law pursuant to 28 U.S.C. §1367(a).

       4.        Venue is proper in this District pursuant to 28 U.S.C. §§ 1391(b)

because a substantial part of the events or omissions giving rise to this action,

including Defendant’s unlawful employment practices alleged herein, occurred in

this District.

                                      THE PARTIES

       5.        Plaintiff, Henry is a citizen of the United States, and is and was at all

times material, a resident of the State of Florida, residing in Volusia County,

Florida.

       6.        Defendant, Advent Health, is a Florida Not For Profit Corporation

with its principal place of business in Orange City, Florida.




                                              2
 Case 6:21-cv-00867-RBD-GJK Document 1 Filed 05/19/21 Page 3 of 20 PageID 3




      7.       Defendant does business in this judicial district at 401 Palmetto St.,

New Smyrna Beach, Florida 32168.

      8.       Defendant is an employer as defined by the laws under which this

action is brought and employs the requisite number of employees.

                         PROCEDURAL REQUIREMENTS

      9.       Plaintiff has complied with all statutory prerequisites to filing this

action.

      10.      On November 7, 2019 Plaintiff timely dual-filed a claim with the

Equal Employment Opportunity Commission (“EEOC”) and the Florida

Commission on Human Relations (“FCHR”), against Defendant, satisfying the

requirements of 42 U.S.C. § 2000e-5(b) and (e), based on age, disability, and

retaliation.

      11.      Plaintiff’s EEOC Charge was filed within three hundred days after the

alleged unlawful employment practices.

      12.      On July 30, 2020 Plaintiff notified the FCHR she would like to file a

civil action as the investigation had been pending for over one hundred and eighty

(180) days.

      13.      On September 11, 2020 and September 14, 2020, the FCRH issued to

Plaintiff a Notice of Dismissal.




                                           3
 Case 6:21-cv-00867-RBD-GJK Document 1 Filed 05/19/21 Page 4 of 20 PageID 4




      14.    On April 13, 2021the EEOC issued to Plaintiff her Notice of Right to

Sue, upon request.

      15.    This Complaint was filed within ninety days following Plaintiff’s

receipt of the EEOC’s Notice of Right to Sue.

                           FACTUAL ALLEGATIONS

      16.    Plaintiff is a disabled female who at all times relevant was over the

age of 40.

      17.    Plaintiff worked for Defendant as Critical Care Nurse.

      18.    Plaintiff was able to perform the essential functions of her job with or

without reasonable accommodations.

      19.    At all times relevant to this action, Plaintiff was a qualified individual

with a disability within the meaning of the ADA. Plaintiff has an actual disability,

has a record of being disabled, and/or is perceived as being disabled by

Defendant.

      20.    In February 2019, Plaintiff fractured her hip socket resulting in severe

pain and rendering her disabled.

      21.    The fracture substantially limited Plaintiff’s major life activities such

as her ability to walk.




                                          4
 Case 6:21-cv-00867-RBD-GJK Document 1 Filed 05/19/21 Page 5 of 20 PageID 5




      22.    Plaintiff went to the emergency room and following an MRI, doctors

diagnosed her with additional disabilities of Lumbar Spondylosis with

myelopathy.

      23.    Plaintiff’s additional diagnoses resulted in extreme pain and

substantially limited her major life activities of bending and walking.

      24.    Due to her disabilities, Plaintiff applied for and utilized FMLA leave.

      25.    Near the end of Plaintiff’s FMLA leave, Plaintiff was further

diagnosed with delayed healing of her right hip and lumbar spondylosis with

myelopathy. This additional diagnosis substantially limited her major life activity

of walking and required Plaintiff remain out of work for a brief period following

her FMLA leave.

      26.    On July 7, 2019, Plaintiff’s doctor cleared her to return to work with

the restriction to not work more than 30 hours per week in addition to using a cane

or walker to walk.

      27.    Plaintiff returned to work on July 8, 2019.

      28.    Over the next few weeks, Plaintiff’s condition began to deteriorate,

and her pain increased.

      29.    Defendant failed to engage in the interactive process with Plaintiff.

      30.    Instead, Assistant Nurse Manager, Katheryn Wright, asked Plaintiff

if Plaintiff could apply for Social Security.


                                           5
 Case 6:21-cv-00867-RBD-GJK Document 1 Filed 05/19/21 Page 6 of 20 PageID 6




      31.    Ms. Wright’s comment demonstrated her discriminatory animus

towards Plaintiff’s age and disability by suggesting Plaintiff go on Social Security

benefits instead of working her position with accommodations.

      32.    Defendant further targeted Plaintiff due to her age when Director of

Surgery, Karen Torrey, called Plaintiff to her office and asked Plaintiff specifically

how old she was.

      33.    Plaintiff asked why Defendant needed that information and Ms.

Torrey replied that Defendant wanted to know which employees were over the

age of 60.

      34.    Ms. Torrey also asked Plaintiff when she was planning to retire.

      35.    On August 8, 2019, Plaintiff’s doctor directed Plaintiff to take a brief

medical leave. That same day, Plaintiff met with Human Resources Director,

Nancy Evolga, to discuss reasonable accommodations.

      36.    Ms. Evolga’s office was upstairs and the elevator was out of order.

Ms. Evolga forced Plaintiff to climb over 30 stairs to meet instead of reasonably

accommodating her with an alternative meeting location.

      37.    Climbing stairs violated Plaintiff’s restrictions and knowingly

aggravated Plaintiff’s disability because Plaintiff required the use of a cane or

walker to reduce the weight bearing on her hip, which is impossible to do while

climbing stairs.


                                          6
 Case 6:21-cv-00867-RBD-GJK Document 1 Filed 05/19/21 Page 7 of 20 PageID 7




      38.    When Plaintiff met with Ms. Evolga, she reported concerns of age and

disability discrimination and requested the reasonable accommodation of being

reassigned to a stationary job position.

      39.    Defendant was advertising for several stationary job positions that

Plaintiff was qualified for and capable of doing, but Defendant refused to

reasonably accommodate Plaintiff. Instead, Ms. Evolga expressly told Plaintiff to

find and apply to other positions and that Plaintiff was on her own.

      40.    Plaintiff’s requested accommodation was reasonable because

Defendant provided the same requested accommodation to other employees by

transferring them to alternative positions without requiring them to apply.

      41.    On August 13, 2019, Plaintiff applied for a stationary job position as a

Clinical Documentation Specialist. Plaintiff informed Ms. Evolga and Ms. Torrey

when she applied to a position and that she put them down as references.

      42.    However, Defendant refused to assist Plaintiff with finding an

alternative position and refused to consider Plaintiff for the positions she applied

for to discriminate against her based on her age and disability and retaliate against

her for her protected escalations regarding the discrimination.

      43.    On August 24, 2019, Defendant’s Leave Administration Department

informed Plaintiff that it scheduled a meeting for Plaintiff and Ms. Wright to

discuss Plaintiff’s accommodations requests on September 3, 2019; however, on


                                           7
 Case 6:21-cv-00867-RBD-GJK Document 1 Filed 05/19/21 Page 8 of 20 PageID 8




August 30, 2019, Ms. Wright texted Plaintiff stating that the meeting was cancelled

to due Hurricane Dorian.

      44.   Without further communication on August 30, 2019, Corporate

Human Resources, Bree Bentley, called Plaintiff and stated that Plaintiff would be

receiving a termination letter via FedEx.

      45.   Plaintiff disputed the termination and reported Defendant’s failure to

accommodate her and her pending meeting to discuss her accommodations.

Plaintiff also reported that she had not received any contact regarding the remote

job position she applied for. Ms. Bentley stated that she would check on Plaintiff’s

concerns and get back to her.

      46.   On September 9, 2019, Ms. Bentley called Plaintiff and stated that

Plaintiff’s termination was upheld.

      47.   Later that same day, September 9, 2019, Ms. Wright texted Plaintiff

informing Plaintiff that Plaintiff was entitled to an ADA interactive process,

unaware of Plaintiff’s termination.

      48.   Plaintiff informed Ms. Wright about her termination, but Ms. Wright

failed to take any remedial action.

      49.   Similarly, Ms. Torrey indicated that she was “shocked” and

“disturbed” by Plaintiff’s termination but failed to take any remedial action.




                                            8
 Case 6:21-cv-00867-RBD-GJK Document 1 Filed 05/19/21 Page 9 of 20 PageID 9




      50.      Defendant’s conduct was wanton, willful, and malicious causing

Plaintiff emotional damages.

      51.      Plaintiff has been damaged by Defendant’s illegal conduct.

      52.      Plaintiff has had to retain the services of undersigned counsel and has

agreed to pay said counsel reasonable attorneys’ fees.

                                      Count I:
              Disability Based Discrimination in Violation of the ADA

      53.      Plaintiff re-alleges and adopts, as it fully sets forth herein, the

allegations stated in Paragraphs 1-52 above.

      54.      Plaintiff was a qualified individual with a disability.

      55.      Plaintiff was able to perform the essential functions of her job with

reasonable accommodations.

      56.      Defendant is prohibited under the ADA from discriminating against

Plaintiff because of her disability regarding discharge, employee compensation,

and other terms, conditions, and privileges of employment.

      57.      Defendant violated the ADA by unlawfully targeting and

discriminating against Plaintiff based on her disability.

      58.      Defendant intentionally discriminated against Plaintiff based on her

disability.

      59.      As a direct and proximate result of Defendant’s unlawful and

discriminatory conduct in violation of the ADA, Plaintiff has suffered and
                                            9
Case 6:21-cv-00867-RBD-GJK Document 1 Filed 05/19/21 Page 10 of 20 PageID 10




continues to suffer, lost wages, lost benefits, as well as severe mental anguish and

emotional distress, including but not limited to depression, humiliation,

embarrassment, stress and anxiety, loss of self-esteem and self-confidence, and

emotional pain and suffering, for which she is entitled to an award of monetary

damages and other relief.

      60.   Defendant’s unlawful conduct in violation of the ADA was

outrageous and malicious, was intended to injure Plaintiff, and was done with

conscious disregard of Plaintiff’s civil rights, entitling her to an award of

exemplary and/or punitive damages.

                                 Count II:
               Failure to Accommodate in Violation of the ADA

      61.   Plaintiff re-alleges and adopts, as it fully sets forth herein, the

allegations stated in Paragraphs 1-52 above.

      62.   Plaintiff was a qualified individual with a disability.

      63.   Plaintiff was able to perform the essential functions of her job with

reasonable accommodations.

      64.   Defendant is required under the to engage in the interactive process

to reasonably accommodate Plaintiff.

      65.   Defendant violated the ADA by refusing to provide reasonable

accommodations or otherwise engaging in the interactive process.



                                        10
Case 6:21-cv-00867-RBD-GJK Document 1 Filed 05/19/21 Page 11 of 20 PageID 11




      66.      It would not have created an undue hardship for Defendant to

reasonably accommodate Plaintiff.

      67.      As a direct and proximate result of Defendant’s unlawful and

discriminatory conduct in violation of the ADA, Plaintiff has suffered and

continues to suffer, lost wages, lost benefits, as well as severe mental anguish and

emotional distress, including but not limited to depression, humiliation,

embarrassment, stress and anxiety, loss of self-esteem and self-confidence, and

emotional pain and suffering, for which she is entitled to an award of monetary

damages and other relief.

      68.      Defendant’s unlawful conduct in violation of the ADA was

outrageous and malicious, was intended to injure Plaintiff, and was done with

conscious disregard of Plaintiff’s civil rights, entitling her to an award of

exemplary and/or punitive damages.

                                   Count III:
                Age Based Discrimination in Violation of the ADEA

      69.      Plaintiff re-alleges and adopts, as if fully set forth herein, the

allegations stated in Paragraphs 1-17, 30-34, and 38-52 above.

      70.      At all times relevant to this action, Plaintiff was in a protected

category under the ADEA because she is over 40 years old during the relevant

time period.



                                         11
Case 6:21-cv-00867-RBD-GJK Document 1 Filed 05/19/21 Page 12 of 20 PageID 12




      71.    Defendant is prohibited under the ADEA from discriminating against

Plaintiff because of her age with regard to discharge, employee compensation, and

other terms, conditions, and privileges of employment.

      72.    Defendant violated the ADEA by discharging and discriminating

against Plaintiff based on her age.

      73.    Defendant intentionally discriminated against Plaintiff on the basis of

her age.

      74.    As a direct and proximate result of Defendant’s unlawful and

discriminatory conduct in violation of the ADEA, Plaintiff has suffered and

continues to suffer, lost wages, lost benefits, as well as severe mental anguish and

emotional distress, including but not limited to depression, humiliation,

embarrassment, stress and anxiety, loss of self-esteem and self-confidence, and

emotional pain and suffering, for which she is entitled to an award of monetary

damages and other relief.

      75.    Defendant’s unlawful conduct in violation of the ADEA was

outrageous and malicious, was intended to injure Plaintiff, and was done with

conscious disregard of Plaintiff’s civil rights, entitling her to an award of

exemplary and/or punitive damages.




                                        12
Case 6:21-cv-00867-RBD-GJK Document 1 Filed 05/19/21 Page 13 of 20 PageID 13




                                      Count IV:
                         Retaliation in Violation of the ADA

          76.   Plaintiff re-alleges and adopts, as if fully set forth herein, the

allegations stated in Paragraphs 1-23, 26-52 above.

          77.   Plaintiff engaged in protected activity under the ADA while

employed by Defendant.

          78.   Defendant engaged in intentional retaliation against Plaintiff for her

participation in protected activity.

          79.   Defendant’s conduct violated the ADA.

          80.   As a direct and proximate result of Defendant’s unlawful and

retaliatory conduct in violation of the ADA, Plaintiff has suffered and continues to

suffer, lost wages, lost benefits, as well as severe mental anguish and emotional

distress, including but not limited to depression, humiliation, embarrassment,

stress and anxiety, loss of self-esteem and self-confidence, and emotional pain and

suffering, for which she is entitled to an award of monetary damages and other

relief.

          81.   Defendant’s unlawful conduct in violation of the ADA was

outrageous and malicious, was intended to injure Plaintiff, and was done with

conscious disregard of Plaintiff’s civil rights, entitling her to an award of

exemplary and/or punitive damages.



                                           13
Case 6:21-cv-00867-RBD-GJK Document 1 Filed 05/19/21 Page 14 of 20 PageID 14




                                        Count V:
                         Retaliation in Violation of the ADEA

          82.   Plaintiff re-alleges and adopts, as if fully set forth herein, the

allegations stated in Paragraphs 1-17, 30-34, and 38-52 above.

          83.   Plaintiff engaged in protected activity under the ADEA while

employed by Defendant.

          84.   Defendant engaged in intentional retaliation against Plaintiff for her

participation in protected activity.

          85.   Defendant’s conduct violated the ADEA.

          86.   As a direct and proximate result of Defendant’s unlawful and

retaliatory conduct in violation of the ADEA, Plaintiff has suffered and continues

to suffer, lost wages, lost benefits, as well as severe mental anguish and emotional

distress, including but not limited to depression, humiliation, embarrassment,

stress and anxiety, loss of self-esteem and self-confidence, and emotional pain and

suffering, for which she is entitled to an award of monetary damages and other

relief.

          87.   Defendant’s unlawful conduct in violation of the ADEA was

outrageous and malicious, was intended to injure Plaintiff, and was done with

conscious disregard of Plaintiff’s civil rights, entitling her to an award of

exemplary and/or punitive damages.



                                           14
Case 6:21-cv-00867-RBD-GJK Document 1 Filed 05/19/21 Page 15 of 20 PageID 15




                                   Count VI:
                Age Based Discrimination in Violation of the FCRA

      88.      Plaintiff re-alleges and adopts, as if fully set forth herein, the

allegations stated in Paragraphs 1-17, 30-34, and 38-52 above.

      89.      At all times relevant to this action, Plaintiff was in a protected

category under the ADEA because she is over 40 years old during the relevant

time period.

      90.      Defendant is prohibited under the FCRA from discriminating against

Plaintiff because of her age with regard to discharge, employee compensation, and

other terms, conditions, and privileges of employment.

      91.      Defendant violated the FCRA by discharging and discriminating

against Plaintiff based on her age.

      92.      Defendant intentionally discriminated against Plaintiff on the basis of

her age.

      93.      As a direct and proximate result of Defendant’s unlawful and

discriminatory conduct in violation of the FCRA, Plaintiff has suffered and

continues to suffer, lost wages, lost benefits, as well as severe mental anguish and

emotional distress, including but not limited to depression, humiliation,

embarrassment, stress and anxiety, loss of self-esteem and self-confidence, and

emotional pain and suffering, for which she is entitled to an award of monetary

damages and other relief.
                                          15
Case 6:21-cv-00867-RBD-GJK Document 1 Filed 05/19/21 Page 16 of 20 PageID 16




      94.     Defendant’s unlawful conduct in violation of the FCRA was

outrageous and malicious, was intended to injure Plaintiff, and was done with

conscious disregard of Plaintiff’s civil rights, entitling her to an award of

exemplary and/or punitive damages.


                                  Count VII:
             Handicap Based Discrimination in Violation of the FCRA

      95.     Plaintiff re-alleges and adopts, as if fully set forth herein, the

allegations stated in paragraphs 1-52 above.

      96.     Plaintiff was a qualified individual with a handicap under the

meaning of the FCRA.

      97.     Defendant is prohibited under the FCRA from discriminating against

Plaintiff because of her handicap with regard to discharge, employee

compensation, and other terms, conditions, and privileges of employment.

      98.     Defendant violated the FCRA by unlawfully terminating and

discriminating against Plaintiff based on her handicap.

      99.     Defendant intentionally discriminated against Plaintiff on the basis of

her handicap.

      100.    As a direct and proximate result of Defendant’s unlawful and

discriminatory conduct in violation of the FCRA, Plaintiff has suffered lost wages,

lost benefits, as well as severe mental anguish and emotional distress, including


                                         16
Case 6:21-cv-00867-RBD-GJK Document 1 Filed 05/19/21 Page 17 of 20 PageID 17




but not limited to depression, humiliation, embarrassment, stress and anxiety, loss

of self-esteem and self-confidence, and emotional pain and suffering, for which

Plaintiff is entitled to an award of monetary damages and other relief.

      101.   Defendant’s unlawful conduct in violation of the FCRA was

outrageous, malicious, was intended to injure Plaintiff, and was done with

conscious disregard of Plaintiff’s civil rights, entitling Plaintiff to an award of

exemplary and or punitive damages.

                                Count VIII:
               Failure to Accommodate in Violation of the FCRA

      102.   Plaintiff re-alleges and adopts, as if fully set forth herein, the

allegations stated in paragraphs 1-52 above.

      103.   Plaintiff was a qualified individual with a disability.

      104.   Plaintiff was able to perform the essential functions of her job with

reasonable accommodations.

      105.   Defendant is required under the to engage in the interactive process

to reasonably accommodate Plaintiff.

      106.   Defendant violated the FCRA by refusing to provide reasonable

accommodations or otherwise engaging in the interactive process.

      107.   It would not have created an undue hardship for Defendant to

reasonably accommodate Plaintiff.



                                         17
Case 6:21-cv-00867-RBD-GJK Document 1 Filed 05/19/21 Page 18 of 20 PageID 18




      108.   As a direct and proximate result of Defendant’s unlawful and

discriminatory conduct in violation of the FCRA, Plaintiff has suffered lost wages,

lost benefits, as well as severe mental anguish and emotional distress, including

but not limited to depression, humiliation, embarrassment, stress and anxiety, loss

of self-esteem and self-confidence, and emotional pain and suffering, for which

Plaintiff is entitled to an award of monetary damages and other relief.

      109.   Defendant’s unlawful conduct in violation of the FCRA was

outrageous, malicious, was intended to injure Plaintiff, and was done with

conscious disregard of Plaintiff’s civil rights, entitling Plaintiff to an award of

exemplary and or punitive damages

                                    Count IX:
                      Retaliation in Violation of the FCRA

      110.   Plaintiff re-alleges and adopts, as if fully set forth herein, the

allegations stated in paragraphs 1-52 above.

      111.   At all times relevant to this action, Plaintiff was a qualified employee

with a handicap under the FCRA and over 40 years old.

      112.   Plaintiff engaged in protected activity by reporting discrimination on

the basis of her disability, including Defendant’s failure to accommodate her, and

on the basis of her age.

      113.   Defendant intentionally retaliated against Plaintiff for engaging in

protected activity.

                                         18
Case 6:21-cv-00867-RBD-GJK Document 1 Filed 05/19/21 Page 19 of 20 PageID 19




      114.   As a direct and proximate result of Defendant’s unlawful and

retaliatory conduct in violation of the FCRA, Plaintiff has suffered lost wages, lost

benefits, as well as severe mental anguish and emotional distress, including but

not limited to depression, humiliation, embarrassment, stress and anxiety, loss of

self-esteem and self-confidence, and emotional pain and suffering, for which

Plaintiff is entitled to an award of monetary damages and other relief.

      115.   Defendant’s unlawful conduct in violation of the FCRA was

outrageous and malicious, was intended to injure Plaintiff, and was done with

conscious disregard of Plaintiff’s civil rights, entitling Plaintiff to an award of

exemplary and/or punitive damages.


                              PRAYER FOR RELIEF

WHEREFORE, Plaintiff, requests this Honorable Court:

      a.     Enter judgment requiring Defendant to pay back wages and back

benefits found to be due and owing at the time of trial, front-pay, compensatory

damages, including emotional distress damages, in the amount to be proved at

trial, punitive damages, and prejudgment interest thereon;

      b.     Granting Plaintiff costs and an award of reasonable attorneys’ fees

(including expert witness fees); and

      c.     Award any other and further relief as this Court deems just and

proper.


                                         19
Case 6:21-cv-00867-RBD-GJK Document 1 Filed 05/19/21 Page 20 of 20 PageID 20




                                JURY DEMAND

     Plaintiff hereby requests a trial by jury on all triable issues herein.

                                      Respectfully Submitted:

                                      /s/ Zane A. Herman
                                      Zane A. Herman
                                      Florida Bar No.: 120106
                                      Spielberger Law Group
                                      4890 W. Kennedy Blvd., Suite 950
                                      Tampa, Florida 33609
                                      T: (800) 965-1570 ext. 105
                                      F: (866) 580-7499
                                      zane.herman@spielbergerlawgroup.com

                                      Counsel for Plaintiff




                                         20
